66185: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29615: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66185


Short Caption:HUBBARD (CORY) VS. STATECourt:Supreme Court


Related Case(s):66185-COA, 74010, 74010-COA, 80630, 80630-COA, 80631, 80631-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C292507Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/05/2018 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:02/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCory Dealvone HubbardPatricia M. Erickson
							(Law Office of Patricia M. Erickson)
						Brent D. Percival


RespondentThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Ofelia L. Monje
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


07/31/2014Filing FeeAppeal Filing fee waived.  Criminal.


07/31/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-25035




07/31/2014Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days14-25037




08/06/2014Notice of Appeal DocumentsFiled Case Appeal Statement.14-25729




08/20/2014Docketing StatementFiled Docketing Statement Criminal Appeals. 14-27534




08/25/2014Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.14-27916




09/24/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/19/13, 10/15/13, 10/22/13, 10/29/13, 10/31/13, 11/06/13, 11/07/13, 11/14/13, 11/26/13, 12/03/13, 12/05/13,  1/14/14, 1/21/14, 1/23/14, 2/20/14, 1/24/14, 2/20/14, 3/18/14, 4/01/14, 4/08/14, 4/10/14, 4/14/14, 4/15/14, 4/16/14, 4/17/14, 4/21/14, 4/22/14, 6/26/14.  To Court Reporter: Bill Nelson.14-31655




10/15/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/07/13  To Court Reporter: Joann Melendez.14-34345




10/15/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/01/14, 4/08/14, 4/10/14, 4/14/14, 4/15/14, 4/16/14, 4/17/14 and 4/22/14. To Court Reporter: Dana Tavaglione.14-34346




10/15/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/15/13, 10/22/13, 10/29/13, 10/31/13, 11/26/13, 1/14/14, 1/21/14 and 4/21/14 To Court Reporter: Robert Cangemi.14-34348




10/15/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/19/13, 9/23/13, 11/14/13, 12/03/13, 12/05/13, 1/23/14, 2/20/14 and 6/26/14  To Court Reporter: Bill Nelson.14-34349




11/21/2014Order/ProceduralFiled Order.  We will take no action on the proper person document received on November 14, 2014.14-38432




12/15/2014TranscriptFiled Notice from Court Reporter. Dana Tavaglione stating that the requested transcripts were delivered.  Dates of transcripts: 4/01/14, 4/08/14, 4/10/14, 4/14/14, 4/15/14, 4/16/14, 4/17/14 and 4/22/14.14-40768




01/26/2015TranscriptFiled Notice from Court Reporter Robert Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 10/15/13, 10/22/13, 10/29/13, 10/31/13, 11/26/13,and 4/21/14 To Court Reporter:15-02782




01/26/2015Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $ 500 due: 15 days or Opening Brief and Appendix due: 11 days.15-02835




01/30/2015MotionFiled Request For Additional Time To File Opening Brief and Appendix.15-03275




02/09/2015Order/ProceduralFiled Order Regarding Transcripts and Granting Motion. Appellant's counsel shall have 5 days from the date of this order to verify that he has provided Ms. Tavaglione and Mr. Cangemi with the correct contact information. Ms. Tavaglione Court Reporter Certificate due: 11 days; Mr. Cangemi and Mr. Nelson's Court Reporter Certificate due: 20 days; If counsel does not receive all transcripts from Ms. Tavaglione, Mr, Cangemi, and Mr, Nelson within the times established by this order he shall so notify this court, in writing within 30 days of the date of this order. Opening Brief and Appendix due: May 6, 2015.15-04109




02/18/2015Notice/IncomingFiled Verification fo Contact Information For Forwarding of Transcripts.15-05357




02/24/2015TranscriptFiled Notice from Court Reporter. Robert A. Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 01/14/14, 01/21/14.15-05873




02/24/2015Notice/IncomingFiled Notice from Court Reporter Bill Nelson in regards to this courts order, Explaining he is not responsible for the Transcripts in this case.15-05908




03/30/2015TranscriptFiled Notice from Court Reporter. Bill Nelson stating that the requested transcripts were delivered.  Dates of transcripts: 09/19/13, 11/14/13, 12/03/13, 12/05/13, 01/23/14, 02/20/14, 06/26/14.15-09463




05/08/2015MotionFiled Request For Additional Time To File Appellant's Opening Brief And Appendix (Second Request).15-14079




05/15/2015Order/ProceduralFiled Order Granting Motion in Part. Appellant: Opening Brief and Appendix due: June 29, 2015.15-14927




06/30/2015MotionFiled Request for Additional Time to File Appellant's Opening Brief and Appendix (Third Request).15-19898




07/10/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief and appendix due:  July 24, 2015.15-20990




07/27/2015MotionFiled Motion to Extend Time to File Appellant's Opening Brief by One Hour and Seven Minutes.15-22573




08/05/2015Order/ProceduralFiled Order Granting Motion.  The clerk shall file the opening brief and appendix received on July 24 and 27, 2015.  Answering Brief due:  30 days.15-23655




08/05/2015BriefFiled Appellant's Opening Brief.15-23656




08/05/2015AppendixFiled Appendix to Opening Brief Volumes I-VII.15-23657




08/11/2015AppendixFiled CD-ROM for Appendix. Filed on 8/05/15.


08/31/2015BriefFiled Respondent's Answering Brief.15-26415




10/02/2015MotionFiled Appellant's Request for Additional Time to File Appellant's Reply Brief.15-29905




10/15/2015Order/ProceduralFiled Order Granting Motion. Reply Brief due: October 26, 2015.15-31332




10/27/2015MotionFiled Request for Additional Time to File Appellant's Reply Brief (Second Request).15-32740




11/03/2015MotionFiled Amended Motion for Additional Time to File Appellant's Reply Brief (2nd Request).15-33414




11/06/2015Order/ProceduralFiled Order Granting Motion. Reply Brief due: November 17, 2015.15-33946




11/18/2015MotionFiled Motion For Additional Time to File Appellant's Reply Brief (Third Request)15-35196




12/03/2015Order/ProceduralFiled Order Granting Motion. Appellant's motion requesting a third extension of time to file the reply brief is granted. The clerk of this court shall file the reply brief received on November 24, 2015.15-36859




12/03/2015BriefFiled Appellant's Reply Brief.15-36861




12/03/2015Case Status UpdateBriefing Completed/To Screening.


01/12/2016Order/ProceduralFiled Order Transferring Case to Court of Appeals.  The clerk of this court is directed to assign this appeal to the Court of Appeals of Nevada for disposition.16-00907




04/01/2016Order/DispositionalFiled ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order. TAO, J., concurring in part and dissenting in part. Court of Appeals-MG/JT/AS.


04/19/2016Case Status UpdateTransferred from Court of Appeals.


04/19/2016Post-Judgment PetitionFiled Petition for Review by the Supreme Court.16-12285




07/22/2016Order/ProceduralFiled Order Directing Response to Petition for Review.  Appellant's Response due:  15 days.16-22804




08/09/2016MotionFiled Motion for Additional Time to file Appellant's Response to State's Request for Review.16-24547




08/12/2016Order/ProceduralFiled Order Granting Motion.  Appellant's Answer to Petition for Review due:  August 29, 2016.16-25033




08/30/2016MotionFiled Motion for Additional Time to file Appellant's Response to State's Request for Review (2nd request).16-26875




09/06/2016Order/ProceduralFiled Order Granting Motion.  Appellant's Answer to Petition for Review due:  September 13, 2016.16-27560




09/14/2016MotionFiled Motion for Additional Time to file Appellant's Response to State's Request for Review (3rd Request).16-28480




09/26/2016Order/ProceduralFiled Order Granting Motion.  Appellant's Answer to Petition for Review due:  September 27, 2016.16-29866




09/26/2016Post-Judgment PetitionFiled Response to State's Petition for Review by Supreme Court.16-29876




10/21/2016Post-Judgment OrderFiled Order Granting Petition for Review in Part and Directing Supplemental Briefing.  The supplemental briefs shall be limited to argument on the issue on which review has been granted.  The briefs shall be no longer than 15 pages or 7,000 words and otherwise shall comply with the requirements set forth in NRAP 32(a)(1), (3)?(6), and (9).  Appellant shall have 20 days from the date of this order to file and serve his supplemental brief.  Respondent shall file and serve its supplemental brief within 20 days after the appellant's supplemental brief is served. fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]16-33009




11/14/2016MotionFiled Motion For Additional Time to File Appellant's Supplemental Brief Responsive to the October 21, 2016 Order.16-35297




11/16/2016Order/ProceduralFiled Order Granting Motion. Supplemental Brief due: December 12, 2016.16-35793




12/05/2016Order/ProceduralFiled Notice of Voluntary Disclosure.16-37563




12/13/2016MotionFiled Motion For Additional Time to File Appellant's Supplemental Brief Responsive to the October 21, 2016 Order (Second Request).16-38535




01/03/2017Order/ProceduralFiled Order Granting Motion.  Appellant's Supplemental Brief due:  January 11, 2017.17-00060




01/11/2017MotionFiled Motion For Additional Time to File Appellant's Supplemental Brief Responsive to the October 21, 2016 Order (Third Request).17-01092




01/17/2017Order/ProceduralFiled Order Granting Motion. Supplemental Brief due: January 25, 2017. Respondent shall have 20 days from the date of service of appellant's supplemental brief to file and serve its supplemental brief.17-01586




01/31/2017MotionFiled Appellant's Motion to Late File Supplemental Briefing Pursuant to Order Filed on October 21, 201617-03375




04/17/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file appellant's supplemental brief received on January 31, 2017.  Respondent's Supplemental Brief due:  20 days.17-12665




04/17/2017BriefFiled Appellant's Supplemental Brief.17-12667




05/08/2017BriefFiled Respondent's Supplemental Brief.17-15225




05/17/2017MotionFiled Appellant's Motion for Permission to File a Reply to the Respondent's Supplemental Brief.17-16629




06/28/2017Order/ProceduralFiled Order Granting Motion.  Appellant's Supplemental Reply Brief due:  20 days.17-21446




07/19/2017BriefFiled Reply to Respondent's Supplemental Brief.17-23918




12/13/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.17-42936




12/28/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, February 5, 2018, at 1:30 p.m. for 30 minutes in Las Vegas.17-44826




01/12/2018MotionFiled Notice of Appearance and Request to Associate Counsel (Patricia M. Erickson) for Appellant.18-01912




01/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-02857




01/25/2018MotionFiled Respondent's Motion to Reschedule Oral Argument.18-03618




01/26/2018Order/ProceduralFiled Order Denying Motion to Continue Oral Argument. Oral argument will be held as scheduled on February 5, 2018, at 1:30 p.m. in Las Vegas.18-03704




01/31/2018Order/ProceduralFiled Order Granting Motion.  Appellant's motion to associate attorney Patricia Erickson for purposes of oral argument is granted.  The clerk of this court shall add Ms. Erickson to the docket in this appeal.18-04338




02/05/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


08/02/2018Opinion/DispositionalFiled Authored Opinion. 'Reversed and remanded." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Douglas/Gibbons/Parraguirre/Stiglich. Hardesty, J., with whom Pickering, J., agrees, concurring in part and dissenting in part. 134 Nev. Adv. Opn. No. 54. EN BANC18-29615




08/27/2018RemittiturIssued Remittitur.18-33418




08/27/2018Case Status UpdateRemittitur Issued/Case Closed.


09/07/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 31, 2018.18-33418





Combined Case View